  Case 4:19-cr-00183-RSB-CLR Document 108 Filed 08/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                                  CASE NO.: 4:19-cr-183

 REGINALD ANDERSON,

                Defendant.


                                            ORDER

       A jury trial in the above captioned case having been conducted on July 27, 2021, and there

being certain items entered into evidence during the course of said trial,

       IT IS HEREBY ORDERED that upon return of a jury verdict the evidence listed on the

attached receipt was returned to Counsel for the Government on July 29, 2021, for safekeeping

and for production in the Court of Appeals, if necessary.

       SO ORDERED, this 4th day of August, 2021.




                                      R. STAN BAKER
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
